         Case 1:16-cv-00367-CFL Document 60 Filed 04/06/21 Page 1 of 1


             In the United States Court of Federal Claims
                                          No. 16-367C

                                      (Filed: April 6, 2021)

                                              )
 ACUITY SCIENCE AND                           )
 TECHNOLOGY SERVICES, LLC,                    )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )
                                              )
 UNITED STATES,                               )
                                              )
                       Defendant.             )
                                              )

                                    ORDER FOR DISMISSAL

        The court acknowledges parties’ joint status report and motion for stipulated dismissal,
filed today, April 6, 2021. See ECF No. 59. The parties represent that the automatic stay
mandated by 11 U.S.C. § 362 is no longer in effect, as the bankruptcy proceedings initiated by
plaintiff in the United States Bankruptcy Court for the Eastern District of Tennessee are now
complete.

        Pursuant to Rule 41(a)(1)(A)(ii) of the Rules of the Court of Federal Claims, the case
shall be dismissed with prejudice. The Clerk shall enter judgment in accord with this
disposition.

       No costs.

       It is so ORDERED.



                                             s/ Charles F. Lettow
                                             Charles F. Lettow
                                             Senior Judge
